—Appeal from a judgment of the County Court of Essex County (Halloran, J.), rendered April 13, 1999, convicting defendant upon his plea of guilty of the crime of driving while intoxicated.
Defendant pleaded guilty to the crime of driving while intoxicated. Pursuant to the negotiated plea agreement, defendant waived his right to appeal and was sentenced to six months in county jail, five years of probation and a $1,000 fine. Defendant now argues that his sentence was harsh and excessive and violated his due process rights. However, because defendant waived his right to appeal as part of a knowing, voluntary and intelligent plea of guilty, he has failed to preserve these issues for our review (see, People v Paulin, 265 AD2d *762681, lv denied 94 NY2d 883). Nevertheless, were we to reach these issues, we would find that the agreed-upon sentence was neither harsh nor excessive and that there are no extraordinary circumstances warranting a reduction of the sentence in the interest of justice (see, People v Vanness, 265 AD2d 595, lv denied 94 NY2d 830).
Mercure, J. P., Peters, Spain, Carpinello and Mugglin, JJ., concur. Ordered that the judgment is affirmed.